

116 HR 8266 : FEMA Assistance Relief Act of 2020
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8266IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo modify the Federal cost share of certain emergency assistance provided under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, to modify the activities eligible for assistance under the emergency declaration issued by the President on March 13, 2020, relating to COVID–19, and for other purposes.1.Short titleThis Act may be cited as the FEMA Assistance Relief Act of 2020.2.Cost share(a)Temporary Federal shareNotwithstanding sections 403(b), 403(c)(4), 404(a), 406(b), 408(d), 408(g)(2), 428(e)(2)(B), and 503(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), for any emergency or major disaster declared by the President under such Act during the period beginning on January 1, 2020 and ending on December 31, 2020, the Federal share of assistance provided under such sections shall be not less than 90 percent of the eligible cost of such assistance.(b)Cost share under COVID emergency declarationNotwithstanding subsection (a), assistance provided under the emergency declaration issued by the President on March 13, 2020, pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)), and under any subsequent major disaster declaration under section 401 of such Act (42 U.S.C. 5170) that supersedes such emergency declaration, shall be at a 100 percent Federal cost share.(c)ApplicabilityThis section shall apply to funds appropriated on or after the date of enactment of this Act.3.Clarification of assistance(a)In generalFor the emergency declared on March 13, 2020 by the President under section 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191), the President may provide assistance for activities, costs, and purchases of States, Indian tribal governments, or local governments, including—(1)activities eligible for assistance under sections 301, 415, 416, and 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141, 5182, 5183, 5189d);(2)backfill costs for first responders and other essential employees who are ill or quarantined;(3)increased operating costs for essential government services due to such emergency, including costs for implementing continuity plans, and sheltering or housing for first responders, emergency managers, health providers and other essential employees;(4)costs of providing guidance and information to the public and for call centers to disseminate such guidance and information, including private nonprofit organizations;(5)costs associated with establishing and operating virtual services;(6)costs for establishing and operating remote test sites, including comprehensive community based testing;(7)training provided specifically in anticipation of or in response to the event on which such emergency declaration is predicated;(8)personal protective equipment and other critical supplies and services for first responders and other essential employees, including individuals working in public schools, courthouses, law enforcement, and public transit systems;(9)medical equipment, regardless of whether such equipment is used for emergency or inpatient care;(10)public health costs, including provision and distribution of medicine and medical supplies; (11)costs associated with maintaining alternate care facilities or related facilities currently inactive but related to future needs tied to the ongoing pandemic event;(12)costs of establishing and operating shelters and providing services, including transportation, that help alleviate the need of individuals for shelter; and(13)costs, including costs incurred by private nonprofit organizations, of procuring and distributing food to individuals affected by the pandemic through networks established by State, local, or Tribal governments, or other organizations, including restaurants and farms, and for the purchase of food directly from food producers and farmers.(b)Application to subsequent major disasterThe activities described in subsection (a) may also be eligible for assistance under any major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) that supersedes the emergency declaration described in such subsection.(c)Financial assistance for funeral expensesFor any emergency or major disaster described in subsection (a) or (b) and subject to the availability of appropriations, the President shall provide financial assistance to an individual or household to meet disaster-related funeral expenses under section 408(e)(1) of such Act (42 U.S.C. 5174(e)).(d)Advanced assistance(1)In generalIn order to facilitate activities under this section, the President, acting through the Administrator of the Federal Emergency Management Agency, may provide assistance in advance to an eligible applicant if a failure to do so would prevent the applicant from carrying out such activities.(2)Annual reportThe Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs a report on assistance provided in advance pursuant to paragraph (1).(3)Audit by Department of Homeland Security Inspector GeneralNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall conduct a follow-up review of assistance provided in advance pursuant to paragraph (1). (4)ReviewThe audit under paragraph (2) shall include, at a minimum—(A)a review of the assumptions and methodologies used to determine eligibility for advanced assistance; and(B)a determination of whether the advanced assistance was used appropriately.(5)Report to CongressThe Inspector General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the review carried out under this subsection.(e)Rule of constructionNothing in this section shall be construed to make ineligible any assistance that would otherwise be eligible under section 403, 408, or 502 of such Act (42 U.S.C. 5170b, 5192).(f)State; Indian Tribal government; local government definedIn this section, the terms State, Indian tribal government, and local government have the meanings given such terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).(g)ApplicabilityThis section shall apply to funds appropriated on or after the date of enactment of this Act.4.Report on Stafford Act response capabilitiesNot later than 60 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall seek to enter into an agreement with the National Academy of Sciences to convene a committee of experts to conduct a comprehensive study on the use of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) to respond to an emergency which does not cause physical damages, such as the emergency declaration issued by the President on March 13, 2020, including—(1)how non-physical damages can be quantified;(2)consideration of any factors that allow for an adjustment of cost shares;(3)recommendations to Congress on thresholds or criteria to be met to trigger a future declaration; and(4)other items that the Administrator determines necessary to increase future preparedness to such events. 5.Federal assistance to individuals and householdsSection 408(f)(3)(J)(iii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(f)(3)(J)(iii)) is amended by striking 2 years and inserting 3 years. Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk